       Case 4:20-cv-00815-BSM-BD Document 7 Filed 07/28/20 Page 1 of 1



                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF ARKANSAS
                            CENTRAL DIVISION

DERRICK GLENN ESTELL                                                        PLAINTIFF
ADC #147330

v.                       CASE NO. 4:20-CV-000815 BSM

WALTER WASHINGTON, Lieutenant,
Varner Super Max, et al.                                                DEFENDANTS

                                        ORDER

      The proposed findings and recommendations (“RD”) from United States Magistrate

Judge Beth Deere [Doc. No. 6] has been received. After carefully reviewing the record, the

RD is adopted. Estell’s claims against Cunningham, Layton, Reed, Carroll, Shipman,

Gibson, and Payne are dismissed without prejudice.

      IT IS SO ORDERED this 28th day of July, 2020.



                                                  UNITED STATES DISTRICT JUDGE
